United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1068
Issued: November 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2010 appellant filed a timely appeal from a September 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
occupational disease claim and a November 4, 2010 nonmerit decision which denied his request
for an oral hearing. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an emotional condition in the
performance of duty; and (2) whether OWCP properly denied his request for an oral hearing as
untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 22, 2010 appellant, then a 48-year-old letter carrier, filed an occupational
disease claim alleging that on January 28, 2010 he first became aware of his stress and anxiety.
He stated that since he moved to the employing establishment’s location he was constantly
harassed and his health has worsened. Appellant was fine until his duties were monitored for
time, which put pressure on him. He stated that management gave letter carriers express mails to
deliver before noon and 30 minutes of additional work but still required them to finish by 5:00
p.m. If mail carriers did not return on time, management took action against the carrier which
led to dismissal. When appellant informed management that he could not give them what they
wanted, they harassed, threatened and demeaned him. This treatment caused him high blood
pressure, stress and anxiety.
Appellant also provided specific incidents when he felt harassed, threatened and
demeaned. On October 24, 2009 he reported that the brakes of the long life vehicle (LLV) he
drove did not work. Isaac Matthews, supervisor of customer services, test drove the LLV and
told appellant he found no brake problems. When appellant filled out a vehicle repair tag,
Mr. Matthews would not sign it and shouted at him “Are you crazy?” He felt that his safety was
jeopardized, which caused him stress, nerves and high blood pressure. On November 18, 2009
appellant reported that the LLV had no horn and Mr. Matthews responded “[b]ull shit.” On
January 30, 2010 he informed management that the right front signal light of the LLV did not
work, but Mr. Matthews forced him to drive it.
On January 5, 2010 Mr. Matthews issued a seven-day suspension letter for
“Unsatisfactory Performance and Unprofessional Estimate.” When appellant requested to see his
union steward, management refused his request because the union steward was on vacation. He
continued to work but after 45 minutes his stress levels were so high that he did not feel well.
Appellant told management that he needed to go home because he did not feel well, and they
informed him that if he went home it would be considered an unscheduled absence. On
January 13, 2010 Mr. Matthews told appellant to fill out mis-sorted, mis-sent and mis-sequenced
(3M) case paperwork, but he refused to fill it out because it was not an official U.S. Postal
Service form and he was off the clock. He then followed appellant outside and told him that
whenever he forgot something in the future, he would be written up.
Appellant submitted medical reports from Dr. Ramarao Makkena, a psychiatrist, who
treated him for major depression and anxiety disorder and excused him from work from
February 12 to 15, 2010.
In a February 23, 2010 letter, the employing establishment controverted appellant’s claim
alleging that he did not identify specific employment factors and was merely reacting to
management’s review of his duties. It submitted a description of his position and additional
personnel forms.
In a February 24, 2010 narrative statement, Mr. Matthews refuted appellant’s statements
regarding the various LLV incidents. When appellant reported that the LLV he drove had no
brakes, Mr. Matthews told him he would get a replacement vehicle. When Mr. Matthews arrived
with the replacement vehicle, he drove appellant’s vehicle in the parking lot and it stopped each

2

time. He also drove it back to the employing establishment, which was approximately five miles
away and the brakes worked fine. The next morning, vehicle maintenance was unable to find a
problem with the brakes. Mr. Matthews stated that he never told appellant to drive the vehicle
with no brakes, never shouted that appellant was crazy when approached with a vehicle repair
tag and never responded “[b]ull shit” when appellant reported that the horn did not work.
Regarding the January 30, 2010 incident, he inspected the vehicle and observed that the right
front signal light worked. Mr. Matthews stated that appellant had reported problems with
vehicles in the past, but when vehicle maintenance came to repair the problem, they found
nothing wrong.
Regarding the January 5, 2010 incident, Mr. Matthews explained that he told all
employees that they would not get a shop steward immediately, but one would be provided
within a reasonable amount of time, which was normally within two to three days. He explained
that he never told appellant that the union steward was on vacation and that appellant did not
follow orders that day. Instead, appellant refused to deliver his route unless he talked to a union
steward. Mr. Matthews informed him that, if he did not follow instructions and deliver his route,
he would receive corrective action. Appellant left for approximately 20 minutes, came back and
turned in a form for sick leave.
In a February 22, 2010 statement, H.J. Crandall, the postmaster, stated that appellant was
a city letter carrier whose duties included casing and delivering letters, flats and parcels. He
reported that management expected nothing more or less from appellant than any other carrier
and refuted that appellant was expected to be back to the office on time even when given extra
work. Mr. Crandall explained that appellant was only given additional work when appellant
stated that he would be back in time and volunteered for additional work by signing his name on
the overtime desired list. He also stated that every employee who took an unscheduled absence
from work was noted as an unscheduled absence even if appellant went home in the middle of
the day.
On March 24, 2010 OWCP advised appellant that the evidence submitted was
insufficient to support his claim and addressed the factual and medical evidence needed to
establish his claim.
In a May 20, 2010 narrative statement, appellant explained that he felt his supervisors did
not treat him with dignity and respect and always demeaned him when interacting with him. He
stated that it was not relevant whether someone felt the brakes were adequate because he was the
one who drove the vehicle. Appellant also noted that management’s expectations of the time it
would take to complete his duties were an additional cause of stress. He submitted safety
violation reports, vehicle repair tags requesting for brakes to be repaired, a November 7, 2009
report of hazard or unsafe conditions and various grievance forms.
In a November 18, 2008 affidavit, appellant stated that on May 27, 2008 at 7:30 a.m.
many workers were on the workroom floor waiting to clock in when Karen Rodriguez, a
supervisor, singled him out and harassed him. Ms. Rodriguez told appellant that he was not
allowed in the workroom floor before 7:30 a.m., which caused his anxiety to build up. While
appellant was preparing for his route, she came over to him and started talking to him. Appellant
asked that Ms. Rodriguez please leave him alone so he could calm down, but she ignored his

3

request and continued to talk to him. Aaron Lawson, his manager, also came over and stood next
to his case staring at him. When appellant asked Mr. Lawson to leave, Mr. Lawson responded,
“I [did not] say anything. I [am] just standing here.” Appellant felt that management was
intimidating him, which caused his anxiety to build up, induced chest pain and made him start
shaking.
In a January 22, 2010 dispute resolution decision, a union and U.S. Postal Service
representative reported that the January 5, 2010 seven-day notice of suspension would be
rescinded.
In an April 7, 2010 narrative statement, Michael Pelliccia, appellant’s union steward,
stated that on March 25, 2010 appellant met with his station manager about filling out 3M case
paperwork. Appellant stated that on January 13, 2010 Mr. Matthews harassed and threatened
him, even though he was already off the clock, by ordering him to fill out 3M case paperwork.
He did not fill out the form because it was not an official U.S. Postal Service form, and he was
off the clock. Mr. Matthews followed appellant outside and told him that whenever he forgets
something in the future, he would be written up.
In an April 12, 2010 letter, David Destouche, a retired letter carrier stated that he had
known appellant since he first started as a letter carrier in 1987 and remembered appellant as a
dedicated worker who never complained and had no problems with anyone. In 2008 appellant
told Mr. Destouche that his supervisors were harassing him and he was hospitalized for jobrelated stress. He explained to Mr. Destouche that his supervisors were also disrespectful to him
and would write him up whenever he reported an incident. Appellant’s supervisor also told
appellant to drive an unsafe LLV and gave him a hard time when he refused to drive it.
In an April 27, 2010 e-mail, Steven Montuori, a coworker, stated that he had known
appellant for the past 22 years and noticed in the past two years that appellant called him about
problems at work and feeling stressed out. Appellant’s major complaint was that his supervisors
were constantly on top of him watching everything he did and always found something wrong.
In a May 13, 2010 note, Ibrahm Monteagude, a coworker, stated that on January 13, 2010
he saw and heard Mr. Matthews talk to appellant with a bad attitude. Mr. Matthews also
appeared angry.
In a May 22, 2010 narrative statement, Linda Phillips, supervisor of customer services,
reported that she never used any type of profanity with appellant and only spoke to him about his
performance. She explained that if his return call exceeded the scope of his workload a
supervisor instructed him to take relief to ensure that his assignment was completed on time.
Ms. Phillips also stated that, while she was the manager at the Oak Street Station, she did not
recall appellant complaining about stress and anxiety.
In a July 2, 2010 narrative statement, Karen Rodriguez, the active delivery operations
supervisor, reported that on May 27, 2008 she observed appellant walking behind the city
carrier’s case where the box section was located in the workroom and instructed him that he was
not allowed on the workroom floor if he was not on the clock due to safety and liability issues.
Appellant responded by walking towards the break room, lifting his hands towards her, and

4

making loud and aggressive statements such as: “Just leave me alone;” “Don’t talk to me;” and
“Get lost.” After all the carriers had clocked in and were casing mail, Ms. Rodriguez continued
her supervisory duties by asking each carrier about their leaving and returning time. When she
asked appellant about his leaving and returning time, he became very aggressive towards her by
moving his hands around, pointing them towards her, yelling, and telling her to leave this area.
Ms. Rodriguez stated that all her conversations with him were in a professional way and strictly
work related. She disputed appellant’s statement that she spoke to him after instructing him to
leave the workroom floor; rather, she inquired only as to his leaving and returning times.
Ms. Rodriguez also provided an August 22, 2008 e-mail and August 6, 2010 letter relating
appellant’s allegations and her similar responses.
In an August 5, 2010 narrative statement, Mr. Crandall reported that on the day that
appellant received a seven-day suspension appellant was extremely loud and belligerent,
demanding to see a steward, even though he was told numerous times that a steward was not
available at that time and one would be provided as soon as possible. He explained that
appellant was issued a suspension letter because he regularly missed his return estimate by a
large estimate, sometimes as much as two hours. Regarding the incidents with the LLV vehicle,
Mr. Crandall stated that when management switched vehicle assignments appellant became very,
very angry. Later that day, appellant called the employing establishment and stated that the
brakes were bad. Mr. Matthews obtained another vehicle, took it to him and drove the other
vehicle back to the employing establishment. A certified mechanic checked the brakes the next
morning and reported that nothing was wrong with them. The next week, appellant wrote the
brakes up again and was given an alternative vehicle. A certified mechanic from the vehicle
maintenance facility adjusted the brakes even though he reported nothing was wrong with them.
The next time appellant drove the vehicle, he wrote the brakes up a third time. Mr. Crandall
reported that many other carriers had driven the vehicle during this time frame and reported
nothing wrong with the brakes. He stated that there was no interaction with appellant that went
beyond what normally took place in a city carrier operation.
In a decision dated September 20, 2010, OWCP denied appellant’s claim for an
emotional condition finding that his injury did not arise out of the course of employment. It
determined that his emotional reaction to an administrative or personnel matter was not covered
under FECA and that his employing establishment did not act unreasonably. OWCP further
determined that mere perception of harassment and discrimination was not compensable under
FECA.
In an appeal form dated October 20, 2010 and postmarked October 21, 2010, appellant
requested an oral hearing before OWCP’s hearing representative and submitted an October 20,
2010 narrative statement.
By decision dated November 4, 2010, OWCP’s Branch of Hearings and Review denied
appellant’s request for an oral hearing as untimely filed. It exercised its discretion and denied his
request finding that the issue in his case could equally well be addressed by requesting
reconsideration from OWCP and submitting evidence not previously considered which
established that he sustained an emotional condition in the performance of duty.

5

LEGAL PRECEDENT -- ISSUE 1
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by factors of his federal employment.2 To establish that he sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to her
condition; (2) medical evidence establishing that he has an emotional or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular duties or specifically assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.4 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or his or her frustration from not being permitted to work in a particular
environment or to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specifically
assigned work duties of the employee and are not covered under FECA.6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
2

Pamela R. Rice, 38 ECAB 838 (1987).

3

See Donna Faye Cardwell, 41 ECAB 730 (1990).

4

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

6

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, it must base its decision on an analysis of the
medical evidence.10
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an emotional condition as a result of management
harassing, threatening and demeaning him. In a September 20, 2010 decision, OWCP denied his
emotional condition claim on the grounds that he did not establish any compensable employment
factors. The Board must initially review whether these alleged incidents and conditions of
employment are considered compensable employment factors according to FECA.
The Board notes initially that appellant has not alleged that the actual performance of his
job duties caused his emotional condition, but rather he has alleged that his supervisors’ actions
caused his condition.
Appellant asserted that he was constantly harassed, demeaned and threatened by
management when his duties were watched for time and he informed them that he could not give
them what they wanted within that time frame. He also alleged that he was singled out by a
supervisor to leave the workroom if he had not yet clocked in. Appellant further described
incidents when he reported that his LLV vehicle did not work properly, but management ordered
him to drive it even though he felt unsafe. Lastly, he stated that his manager forced him to fill
out 3M case paperwork even though he was off the clock. The Board notes that harassment or
verbal abuse by a claimant’s supervisor or coworker may constitute a compensable factor of
employment under FECA. In evaluating claims under FECA, the term “harassment” is
synonymous, as generally defined with a persistent disturbance, torment or persecution.11 Mere
perceptions or feelings of harassment do not constitute a compensable factor of employment.12
An employee’s allegation that he or she was harassed or discriminated against is not
determinative of whether or not harassment or discrimination occurred.13 To establish
entitlement to benefits, a claimant must establish a factual basis for the claim by supporting his
or her allegations with probative reliable evidence.14

9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Id.

11

K.W., 59 ECAB 271 (2007).

12

Lorraine E. Schroeder, 44 ECAB 323 (1992); Joel Parker, Sr., 43 ECAB 220 (1991); G.S., Docket No. 09-764
(issued December 18, 2009).
13

V.W., 58 ECAB 428 (2007); Ronald K. Jablanski, 56 ECAB 616 (2005).

14

David S. Gilreath, 56 ECAB 241 (2005); Ruthie M. Evans, 41 ECAB 416 (1990).

7

The Board finds that the factual evidence of record does not support appellant’s claim of
harassment. Appellant made general assertions that management put pressure on him to finish
on time even when they gave him 30 minutes of additional work and a few express mails. He
explained that management gave letter carriers express mails to deliver before noon and 30
minutes of additional mail, but still required them to finish by 5:00 p.m. The employing
establishment, however, refuted appellant’s assertions. Mr. Crandall stated that appellant was
not expected to be back in the office on time when given extra work and was not singled out for
additional duties. He explained that appellant was only given additional work when he requested
overtime. Ms. Phillips also stated that, if appellant’s return call exceeded the scope of his work
load, he was provided relief to ensure that his assignment was completed on time. The evidence,
therefore, is insufficient to show that appellant was treated disparagingly or unreasonably with
regards to his assertions of harassment. There is no other written evidence to support his
allegations. Appellant in alleging harassment by management in the conduct of supervisory
functions must establish error or abuse.15
Appellant also asserted that on January 13, 2010 he refused to complete 3M case
paperwork because it was not official U.S. Postal Service paperwork and he was off the clock.
Mr. Matthews followed him outside and told him that, whenever he forgot something, he would
be written up. Although Mr. Monteagude confirmed that on January 13, 2010 he witnessed
Mr. Matthews talk to appellant with a bad attitude and appeared angry, the Board has generally
held that being addressed in a raised or harsh voice does not of itself constitute verbal abuse or
harassment.16 There is no further specific information about that incident to establish verbal
abuse. Thus, this evidence does not establish that harassment or discrimination did, in fact,
occur.
Appellant further described a May 27, 2008 incident when Ms. Rodriguez singled him
out in the workroom floor and told him that he was not allowed to be there before signing in. He
further stated that Ms. Rodriguez came over and talked to him while he was preparing for his
route and refused to leave when he asked her to leave him alone. Appellant stated that
Mr. Lawson also came over to observe his work, which caused appellant to feel like management
was intimidating him. The employing establishment, however, denied appellant’s allegations.
Ms. Rodriguez explained that she asked appellant to leave the workroom floor pursuant to
workplace rules about safety and liability. She also stated that, after all the carriers clocked in,
she continued her supervisory duties by asking each carrier about their coming and going times.
When Ms. Rodriguez asked appellant about his return time, he became very aggressive towards
her and yelled at her to leave his area. Mr. Lawson also came over to appellant to try to calm
him down. The Board notes that an employee’s complaints regarding the manner in which a
supervisor performs his duties as a supervisor or the manner in which a supervisor exercises his
supervisory discretion fall, as a rule, outside the scope of coverage provided by FECA. This
principle recognizes that a supervisor or manager in general must be allowed to perform his
duties; and that employees will at times dislike the actions taken, but that mere disagreement or
dislike of a supervisory or management action will not be actionable, absent evidence of error or
15

M.D., 59 ECAB 211 (2007).

16

T.G., 58 ECAB 189 (2006); see also L.H., Docket No. 10-2045 (issued July 14, 2011).

8

abuse.17 The Board finds that Ms. Rodriguez did not act erroneously or abusively when asking
appellant to leave the workroom floor and for his leaving and return time.
Appellant described several incidents when the brakes, horn and right front signal light of
his LLV vehicle did not work properly. While he alleges that Mr. Matthews screamed at him,
used profanity and forced him to drive the vehicle without brakes, Mr. Matthews denies these
events. Mr. Matthews stated that he never used profanity, shouted at appellant, nor forced him to
drive the LLV without breaks. He and Mr. Crandall both noted that he drove appellant’s LLV
back to the employing establishment, about five miles and the brakes worked fine. Vehicle
maintenance was also unable to find a problem with the brakes. Mr. Matthews also stated that
when he went to check on the right front signal the light worked properly. Both he and
Mr. Crandall noted that appellant had reported problems with the vehicles in the past but vehicle
maintenance was never able to find anything wrong with the vehicle. The Board finds that
Mr. Matthews did not scream at appellant or use profanity as the record contains conflicting
evidence and there are no other witness statements supporting appellant’s allegations. Thus, the
Board does not find sufficient evidence to establish that appellant’s supervisors engaged in
harassment or other threatening behaviors.
Based on the evidence of record, the Board finds that appellant has not established a
factual basis for his allegations that he was harassed, threatened and demeaned by the employing
establishment. Therefore, appellant has failed to establish a compensable employment factor.
Appellant further alleges that management caused him increased stress and anxiety on
January 5, 2010 when he was erroneously issued a suspension letter for unsatisfactory
performance and not allowed to speak with a union steward. He stated that when he requested to
go home because he did not feel well, management advised him that it would be considered an
unscheduled absence and disciplinary action may be taken. The Board finds that these matters
are administrative functions of the employer as they relate to procedures and requirements of the
employer and disciplinary actions. An administrative or personnel matter will be considered a
compensable employment factor where the evidence reveals error or abuse on the part of the
employing establishment.18 To determine whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.19
In an August 5, 2010 statement, Mr. Crandall explained that appellant was issued a
suspension letter because he was continuously late, an average of two hours late, regarding his
return time. Mr. Matthews also explained that he told all employees that they did not get a union
steward immediately but could speak to one within two to three days. The evidence does not
support that the employing establishment acted unreasonably. Mr. Crandall explained why
appellant was issued a suspension letter and Mr. Matthews explained that it was customary for
all employees to not have access to a union steward immediately. While the disciplinary action
was later rescinded pursuant to a January 22, 2010 dispute joint-resolution decision, the mere
17

See Marguerite J. Toland, 52 ECAB 294 (2001).

18

Karen K. Levene, 54 ECAB 671, 673 (2003); Hasty P. Foreman, 54 ECAB 427 (2003).

19

Richard J. Dube, 42 ECAB 916, 921 (1991); P.S., Docket No. 11-177 (issued August 9, 2011).

9

fact that disciplinary actions taken by the employing establishment were subsequently reduced or
rescinded does not establish that it acted in an abusive manner towards the employee.20
Appellant has not submitted any evidence demonstrating that the employing establishment
committed error or abuse with respect to these matters. Therefore, he has failed to establish a
compensable factor of employment.
On appeal, appellant alleges that his supervisors created a hostile situation where they
contradicted and distorted the facts, harassed and demeaned him and called him crazy. He
further requested that the Board examine the medical evidence, which demonstrated that he was
diagnosed with work performance and occupational stress. The evidence of record, however, is
insufficient to support appellant’s allegations. The only statements appellant provided to support
his claim were an April 12, 2010 letter from Mr. Destouche and an April 27, 2010 e-mail from
Mr. Montuori. The Board notes that neither individual witnessed any of the alleged incidents or
events, but merely related what appellant had told them. The Board finds that appellant has
failed to submit sufficient evidence to establish that his supervisors and management engaged in
harassment as alleged and that the administrative and personnel actions taken by management
were in error. As appellant has not established a compensable factor of employment, the Board
is under no obligation to analyze the medical evidence.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation who is not
satisfied with a decision of the Secretary is entitled, on request made within 30 days after the
date of the issuance of the decision and before review under section 8128(a), to a hearing on his
claim before a representative of the Secretary.22
OWCP regulations further provide that a claimant can choose between two types of
hearings: an oral hearing or a review of the written record.23 The hearing request must be sent
within 30 days (as determined by postmark or other carrier’s date marking) of the date of the
decision for which a hearing is sought.24 The Board has held that section 8124(b)(1) is
unequivocal in setting forth the time limitation for requesting hearings or reviews of the written
record.25 A claimant is entitled to a hearing or review of the written record as a matter of right
only if the request is filed within the requisite 30 days and before the claimant has requested
20

See Linda K. Mitchell, 54 ECAB 748 (2003); S.R., Docket No. 10-2159 (issued July 20, 2011).

21

See Dennis J. Balogh, supra note 9.

22

5 U.S.C. § 8124(b)(1).

23

20 C.F.R. § 10.615.

24

Id. at § 10.616(a).

25

Claudio Vazquez, 52 ECAB 496, 499 (2001).

10

reconsideration.26 However, if the request is not timely filed or when reconsideration has
previously been requested, OWCP must exercise its discretion to grant or deny a request that is
made after this 30-day period.27 In such a case, it will determine whether to grant a discretionary
hearing and, if not, will so advise the claimant with reasons.28
ANALYSIS -- ISSUE 2
On September 20, 2010 OWCP denied appellant’s emotional condition claim.
Appellant’s request for an oral hearing before OWCP’s hearing representative was postmarked
on October 21, 2010. The date of his hearing request is determined by the date of the
postmark.29 As appellant’s October 21, 2010 hearing request was made more than 30 days after
the date of OWCP’s September 20, 2010 decision, he was not entitled to a hearing as a matter of
right.
OWCP, however, has the discretionary authority to grant a hearing if the request was not
timely filed. In its November 4, 2010 decision, it considered the issue involved and properly
exercised its discretion when it denied appellant’s hearing request and determined that he could
equally well address his emotional condition claim by requesting reconsideration and submitting
new evidence. The Board has held that the only limitation on OWCP’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deduction from established facts.30 In the present case, OWCP did not abuse its discretion in
denying a discretionary hearing and properly denied appellant’s request for an oral hearing under
section 8124 of FECA.31
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an emotional
condition in the performance of duty. The Board also finds that OWCP properly denied
appellant’s request for an oral hearing as untimely.

26

Martha A. McConnell, 50 ECAB 129, 130 (1998).

27

See also Herbert C. Holley, 33 ECAB 140 (1981); G.W., Docket No. 10-782 (issued April 23, 2010).

28

Id.; see also Rudolph Bermann, 26 ECAB 354 (1975).

29

20 C.F.R. § 10.616(a); N.M., 59 ECAB 511 (2008).

30

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

31

See Herbert Jones, Jr., 57 ECAB 467 (2006); D.F., Docket No. 11-42 (issued August 1, 2011).

11

ORDER
IT IS HEREBY ORDERED THAT the November 4 and September 20, 2010 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

